Citation Nr: 1754773	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a right foot disorder, to include paralysis of the right foot. 

3.  Entitlement to service connection for a bilateral knee disorder. 

  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had reported active duty service from January 1985 to January 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript is associated with the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issues of service connection for multiple sclerosis (MS) and paralysis of the left foot, VA clinical records in 2010 showed that the Veteran was being treated by a private practitioner for his MS and associated symptoms.  Likewise, at the Board hearing, the Veteran testified that he had received private treatment for his bilateral knee disorder from Fayetteville Orthopedics, Fayetteville Sports Orthopedics and Wake Forest Orthopedics.  However, none of these records have been associated with the electronic record.  As such, the Board finds that efforts should be made to obtain such records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.  

Moreover, the record indicates that the Veteran has also received ongoing treatment at the VA.  However, the most recent records associated with the electronic record date from December 2010.  As such, additional VA treatment records from December 2010 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, the Veteran reports that his bilateral knee disorders are due to multiple parachute jumps in service.  As such, the Board finds that the Veteran's DD 214 certificate and service personnel records should be obtained.  

A VA etiological opinion was done in May 2013 finding that the Veteran's MS and bilateral knee disorders were not related to service.  However, the Veteran and his wife have testified that he began experiencing MS symptoms earlier than his 2010 diagnosis indicating that his MS manifested within seven years of discharge and, thus, is presumed due to service.  Further, they indicated that they believed that his MS is due to a 1985 head injury.  Service treatment records document that in April 1985, the Veteran fell out of bed and suffered a left occipital contusion and laceration.  Moreover, with respect to the knees, the examiner did not address the Veteran's reported parachute jumps.  Accordingly, and in light of the additional evidence, an addendum opinion should be obtained pertaining to the Veteran's multiple sclerosis with left foot paralysis and bilateral knees.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's DD 214 certificate and service personnel records.  

2.  Obtain VA treatment records dated from December 2010 to the present. 

3.  Take appropriate steps, to include obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142), to obtain medical records pertaining to his multiple sclerosis dated from 2010 and his knee disorders, to specifically include Fayetteville Orthopedics, Fayetteville Sports Orthopedics and Wake Forest Orthopedics.

4.  Return the record to the VA examiner who provided the May 2013 opinion for an addendum opinion regarding the Veteran's MS, left foot paralysis and bilateral knee disorders.  If the May 2013 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner should review the record and respond to the following:

With respect to the Veteran diagnosed MS with left foot paralysis, the examiner should offer an opinion as whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder manifested within seven years of discharge from active service; or is caused by an incident, injury or disease in service, to include hitting his head in 1985.  The examiner must specifically address the Veteran's and his wife's testimony that he began experiencing symptoms in 2004 and any relevant post service medical records.  

With respect to the Veteran's bilateral knee disorder, the examiner should offer an opinion as whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is caused by an incident, injury or disease in service, to include multiple parachute jumps.

A detailed rationale for any opinions expressed should be provided.

5.  Readjudicate the appeal.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




